Title: From Thomas Jefferson to Edmund Bacon, 10 November 1806
From: Jefferson, Thomas
To: Bacon, Edmund


                        
                            Sir
                     
                            Washington Nov. 10. 06.
                        
                        I now inclose you 620. D. to be applied as follows.
                        
                     
                        to
                        John Perry
                        200.
                        D.
                        
                     
                     
                        
                        James Walker
                        100.
                        D.
                        
                     
                     
                        
                        Dabney Minor
                        266.
                        67
                        to discharge a debt from G. Lilly, take in the bond 
                     
                     
                        
                        yourself, on account
                        
                           53.
                        
                        
                           33
                        
                        for fodder &c.
                     
                     
                        
                        620.
                        
                        
                     
                  
                        I must ask the favor of you to send me a statement of your debts for December & January, & at what dates
                            payable, that I may prepare for them. you cannot however recieve a remittance for December till the post which will arrive
                            at Milton on the 11th. of that month.   I will thank you at the same time to send me a copy of mr Freeman’s list of the
                            negroes at Monticello, as it is more correct than the one I have. likewise a statement of whatever has been furnished to
                            mr Maddox by yourself or mr Walker & the prices, that I may know what credits to take against the debtor side of his
                            account, before I remit to him. I presume Davy will have set off before you get this: but if not, as I believe I did not
                            mention the rout he was to come, I will now state that it should be by Orange court house, Downey’s ford, Stevensburg
                            Herring’s, Norman’s ford, Elkrun church, Brown’s, Songster’s, Fairfax court house, Wren’s & George town ferry. in order
                            that you may not fail in filling the ice house, with the very first ice which shall make of an inch thick, engage two
                            waggons that can be depended on, to come at a moment’s warning, laying aside all other work. these with our two will fill
                            the house in 4. days. if the weather should break up before it is filled, they must be ready to come a second time when
                            ice shall make again. a pumpmaker at Charlottesville promised to fix a pump for me in the icehouse. be so good as to press
                            him to do it immediately before we begin to put in new ice. Accept my best wishes.
                        
                            Th: Jefferson
                     
                        
                    
                     
                        
                           
                              
                              
                              D
                              
                              
                           
                           
                              1.
                              of
                              100.
                              100
                              
                           
                           
                              1.
                              
                              50.
                              50
                              
                           
                           
                              16.
                              
                              20.
                              320
                              
                           
                           
                              15.
                              
                              10
                              
                                 150
                              
                              
                           
                           
                              
                              
                              
                              620
                              
                           
                        
                     
                  
               